 


109 HR 3329 IH: Civilian Prisoner-of-War Medal Act of 2005
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3329 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mr. Davis of Kentucky introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 5, United States Code, to provide for the issuance of a prisoner-of-war medal to civilian employees of the Federal Government who are taken captive, by armed forces or agents of a foreign government hostile to the United States, during war or under wartime conditions. 
 
 
1.Short titleThis Act may be cited as the Civilian Prisoner-of-War Medal Act of 2005. 
2.Prisoner-of-war medal for civilian employees of the Federal Government 
(a)In generalChapter 45 of title 5, United States Code, is amended by adding at the end the following: 
 
IVMiscellaneous Awards 
4531.Prisoner-of-war medal 
(a)In generalThe President shall issue a prisoner-of-war medal to any employee who— 
(1)while such employee was serving in a position or performing one or more functions in support of military personnel under circumstances described in any paragraph of section 1128(a) of title 10 (as determined by the President), or 
(2)under circumstances (other than those to which paragraph (1) applies) which the President finds to have been comparable to those under which members of the Armed Forces have generally been held captive by enemy armed forces during periods of armed conflict,was forcibly taken and held captive by armed forces or agents of a foreign government hostile to the United States. 
(b)DesignThe prisoner-of-war medal shall be of appropriate design, with ribbons and appurtenances. 
(c)Numerical limitationNot more than one prisoner-of-war medal may be issued to a person under this section. However, for each succeeding service that would otherwise justify the issuance of such a medal, the President may issue a suitable device to be worn as the President determines. 
(d)EligibilityFor a person to be eligible for issuance of a prisoner-of-war medal, the person’s conduct must have been honorable for the period of captivity which serves as the basis for the issuance, and such captivity must not have been the result of any willful misconduct on the part of such person. 
(e)Issuance to a representativeIf a person dies before the issuance of a prisoner-of-war medal to which the person is entitled, the medal may be issued to that person’s representative, as designated by the President. 
(f)ReplacementUnder regulations prescribed by the President, a prisoner-of-war medal that is lost, destroyed, or rendered unfit for use without fault or neglect on the part of the person to whom it was issued may be replaced without charge. 
(g)CoordinationThe regulations of the President may include provisions for the coordination of this section with section 1128 of title 10 in the case of any individual with service justifying the issuance of a medal under this section and service justifying the issuance of a medal under such section 1128. . 
(b)Clerical amendmentThe analysis for chapter 45 of title 5, United States Code, is amended by adding at the end the following: 
 
 
Subchapter IV—Miscellaneous Awards 
4531. Prisoner-of-war medal.  
3.Effective dateThe amendments made by this Act shall take effect as of April 6, 1917, and shall apply to persons taken captive on or after that date. 
 
